Citation Nr: 0719006	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from October 1998 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In September 2006, the Board remanded the case to the RO to 
ensure required notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA); and for 
further development. 

In a March 2007 rating decision, the RO granted service 
connection for a right knee disorder and for a cervical spine 
disorder.  The claims for these two disorders had been on 
appeal from the September 2002 rating decision; however, as 
the claims were granted in the March 2007 decision, they are 
no longer before the Board on appeal. 


FINDING OF FACT

The current medical evidence does not show the presence of a 
left foot disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a left foot disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
December 2003, March 2005, October 2006, and March 2007.  In 
those letters the RO informed the veteran of the types of 
evidence needed in order to substantiate her claim on appeal 
for service connection.  VA has also in effect informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in her possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her appealed 
claim.
 
II.  Service Connection

The veteran claims entitlement to service connection for a 
left foot disorder.  Service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a) (2006).   

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records show that in April 2002 the veteran 
complained of having corns on the feet with pain for the last 
six months.  The report of a July 2002 VA compensation and 
pension examination, conducted prior to discharge, contains a 
notation that the veteran reported that she recently 
underwent excision of corns on her feet bilaterally at the 
level of the fifth toes.  

The report of a January 2007 VA examination shows that the 
veteran reported no current foot complaints, stating that she 
had no problems associated with the left foot.  On 
examination, the examiner reported the following findings 
regarding the left foot.  The veteran had a normal gait and 
posture.  The veteran had no objective evidence of pain at 
rest or on manipulation, rigidity, spasm, circulatory 
disturbance, swelling, callus, or loss of strength.  With 
respect to the left foot examination, the report concluded 
with a diagnosis of "none."  

There are no post-service treatment records addressing any 
left foot condition.

In summary, review of the claims file shows no competent 
medical evidence of any current left foot disorder.  Although 
the veteran apparently had some corns of the feet, 
bilaterally, in service, there is no competent evidence of 
any current disorder associated with that inservice condition 
or of any other current disorder of the left foot.  In sum, 
there is no competent evidence of any inservice injury, 
disease or disorder otherwise involving the left foot, and no 
competent evidence of any current left foot disability.  
Therefore, based on the foregoing, service connection for a 
left foot disorder, is not warranted.
 
The preponderance of the evidence is against the claim for 
service connection for a left foot disability.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

While the veteran believes that she has the claimed disorder 
and that it is related to her military service, she is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a left foot disorder is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


